NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                    SYNQOR, INC.,
                   Plaintiff-Appellant

                            v.

    ARTESYN TECHNOLOGIES, INC., ASTEC
   AMERICA, INC., BEL FUSE, INC., MURATA
ELECTRONICS NORTH AMERICA, INC., MURATA
 MANUFACTURING CO., LTD., MURATA POWER
   SOLUTIONS INC., AND POWER-ONE, INC.,
             Defendants-Appellees
            ______________________

                       2014-1459
                 ______________________

   Appeal from the United States District Court for the
Eastern District of Texas in No. 2:11-cv-00444-MHS-
CMC, Judge Michael H. Schneider.
                ______________________

              Decided: December 16, 2015
                ______________________

    CONSTANTINE L. TRELA, JR., Sidley Austin LLP, Chi-
cago, IL, argued for plaintiff-appellant. Also represented
by THOMAS D. REIN, TACY FLETCHER FLINT, ROBERT N.
HOCHMAN, STEPHANIE P. KOH, BRYAN C. MULDER;
MICHAEL D. HATCHER, Dallas, TX.
2                 SYNQOR, INC.   v. ARTESYN TECHNOLOGIES, INC.



    ALBERT BERTON DEAVER, JR., Sutton McAughan
Deaver PLLC, Houston, TX for defendants-appellees
Artesyn Technologies, Inc. and Astec America, Inc.

   STEVEN NELSON WILLIAMS, McDole Williams, Dallas,
TX for defendant-appellee Bel Fuse, Inc.

   JOHN C. O’QUINN, Kirkland & Ellis LLP, Washington,
DC, for defendants-appellees Murata Electronics North
America, Inc., Murata Manufacturing Co., Inc., and
Murata Power Solutions Inc. Also represented by JASON
M. WILCOX, STEVEN CHERNY, New York, NY.

    BRIAN BERLINER, O’Melveny & Myers LLP, Los Ange-
les, CA for defendant-appellee Power-One, Inc. Also
represented by SUSAN ROEDER, Menlo Park, CA.

                   ______________________

        Before LOURIE, MOORE, and REYNA, Circuit Judges.
REYNA, Circuit Judge.
    SynQor, Inc. (“SynQor”) appeals a district court judg-
ment of non-infringement for infringing acts it claimed
occurred after entry of a permanent injunction. After a
bench trial on supplemental damages, the district court
determined that Artesyn Technologies, Inc. and Astec
America, Inc. (together, “Astec”) were not liable for induc-
ing Juniper Networks, Inc.’s (“Juniper”) infringement. 1
Finding no direct infringement, the district court declined


    1   Subsequent to oral argument before this Court on
March 2, 2015, the parties settled the allegations involv-
ing non-party Cisco, Inc.’s (“Cisco”) direct infringement.
Dkt. Nos. 106, 107. As a result, this opinion addresses
the remaining issues involving non-party Juniper’s direct
infringement.
SYNQOR, INC.   v. ARTESYN TECHNOLOGIES, INC.              3



to find willful infringement, or that the case was excep-
tional for purposes of attorney’s fees and costs. Because
the district court did not err in finding that Juniper did
not directly infringe the patents-in-suit following entry of
the permanent injunction, the district court was correct in
its determination that Astec was not liable for willfulness
and exceptionality. Accordingly, we affirm. 2
                        BACKGROUND
    SynQor manufactures and markets power converters
called “bus converters.” J.A. 56866–79. Bus convertors
are high-efficiency DC-DC power converters that draw
power from a DC voltage source and convert the power to
a lower DC voltage. The bus converters at issue are used
as components in computer systems and equipment for
telecommunication and data communication. SynQor
owns several patents on this technology.
    Astec also manufactures and markets bus converters.
The bus converters are manufactured overseas and sold to
U.S. and foreign customers. Astec’s U.S. customers
include Cisco and Juniper. Cisco and Juniper are not
parties to this action.
    SynQor filed suit in district court (“SynQor I”) against
several bus-converter manufacturers, including Astec, for
induced infringement of five U.S. patents. On December
21, 2010, a jury found Astec liable for inducing Cisco’s
infringement and Juniper’s infringement. J.A. 56406–67.
    On January 24, 2011, the district court issued a per-
manent injunction against Astec. J.A. 56886–92. The
district court also awarded damages for induced in-
fringement for the period running post-verdict until entry
of the permanent injunction. J.A. 57843–49.



   2  We express no view on the issues raised by
SynQor involving Cisco’s direct infringement.
4                SYNQOR, INC.   v. ARTESYN TECHNOLOGIES, INC.



    The permanent injunction prohibited Astec from sup-
plying infringing bus converters to Juniper and Cisco for
use in the manufacture of products sold in the United
States. J.A. 56892. The permanent injunction preserved
Astec’s ability to sell accused bus converters to its foreign
customers, provided that the bus converters, or any
finished products that incorporated the infringing bus
converters, were accompanied by a notice stating that the
bus converters were subject to a permanent injunction
that precluded their sale, use, or importation into the
United States. J.A. 56891.
     Prior to the entry of the permanent injunction, Juni-
per agreed in writing not to import Astec’s infringing bus
converters into the United States. By the time the dis-
trict court issued the permanent injunction, Juniper had
implemented procedures to help ensure infringing con-
verters were not imported into the United States. J.A. 23,
41, 9951–53.
     Following entry of the permanent injunction, Astec
filed an emergency motion in this Court, seeking to stay
the injunction. J.A. 10588. This Court issued an order
imposing a temporary stay of the permanent injunction so
that it could fully consider the motion for a permanent
stay. J.A. 56992, 56996.
     During the temporary stay of the permanent injunc-
tion, Astec and Juniper entered into an agreement
whereby Astec agreed to supply bus convertors to Juniper
in a volume consistent with Juniper’s inventory forecasts.
In turn, Juniper agreed to indemnify Astec against liabil-
ity for infringement.
    On April 11, 2011, this Court ordered a partial stay of
the permanent injunction as to sales to Cisco, which
permitted Cisco to ship to the United States for a limited
period of time infringing bus converters supplied by
Defendants. J.A. 52216. The Court denied a partial stay
of the permanent injunction as to sales to Juniper, which
SYNQOR, INC.   v. ARTESYN TECHNOLOGIES, INC.               5



kept the permanent injunction in place against Juniper.
J.A. 52215.
    SynQor moved the district court for supplemental
damages for infringement occurring after October 31,
2010. On July 11, 2011, the district court awarded sup-
plemental damages for the period of November 1, 2010, to
the entry of the permanent injunction, January 24, 2011.
J.A. 57693–95. The district court also awarded enhanced
damages upon a finding of willful conduct.
    After resolving pre-injunction damages, the district
court severed SynQor’s claims for post-injunction supple-
mental relief, resulting in SynQor II. J.A. 57694. The
parties later appealed the final judgment in SynQor I, and
this Court affirmed. SynQor II, the subject of this appeal,
culminated in a four-day bench trial. On March 31, 2014,
the district court entered final judgment on supplemental
damages. The district court determined that Juniper did
not directly infringe the patents-in-suit after entry of the
permanent injunction, that Astec’s post-injunction actions
were not willful, and that the case was not exceptional.
   SynQor appeals.        We have jurisdiction under 28
U.S.C. § 1295(a)(1).
                         DISCUSSION
     In cases involving a bench trial, we review the district
court’s conclusions of law de novo, and its findings of fact
for clear error. Allergan, Inc. v. Sandoz Inc., 796 F.3d
1293, 1303 (Fed. Cir. 2015); Fed. R. Civ. P. 52(a)(6). A
factual finding is clearly erroneous if, despite some sup-
porting evidence, we are left with the definite and firm
conviction that a mistake occurred. Ferring B.V. v. Wat-
son Labs., Inc.-Fla., 764 F.3d 1401, 1406 (Fed. Cir. 2014)
(citations omitted). A district court has broad discretion
in determining witness credibility, and we give great
deference to those determinations. Energy Capital Corp.
v. United States, 302 F.3d 1314, 1329 (Fed. Cir. 2002); see
6                SYNQOR, INC.   v. ARTESYN TECHNOLOGIES, INC.



also Polaroid Corp. v. Eastman Kodak Co., 789 F.2d 1556,
1559 (Fed. Cir. 1986) (“The burden of overcoming the
district court’s factual findings is, as it should be, a heavy
one.”).
     SynQor challenges three distinct findings of the dis-
trict court: that Juniper did not directly infringe post-
injunction, that Astec did not willfully infringe post-
injunction, and that case was not exceptional.
    SynQor argues that the evidence supports a finding of
direct infringement by Juniper because Astec’s sales to
Juniper were consistent with Juniper’s inventory forecast
for the two quarters following the permanent injunction.
SynQor argues that, because there is no evidence that
Juniper had replacement converters available for its U.S.-
bound products, Astec’s convertors necessarily must have
been shipped to the United States. In addition, SynQor
argues that the indemnification agreement entered into
by Astec and Juniper is evidence of intent to infringe.
    Astec’s witness John Groves testified that Juniper
had multiple sources for its converters and that Juniper
used the other sources for its U.S.-bound products. Thus,
Juniper was able to meet its inventory forecasts without
necessarily relying on Astec bus converters to meet U.S.
sales because Juniper could have used bus converters
supplied by other parties. While Astec acknowledges that
the indemnity agreement protected Astec should Juniper
intentionally, negligently, or accidentally import Astec
bus converters, there is no evidence that such importa-
tions occurred.
    The district court found Mr. Groves’s testimony credi-
ble. J.A. 23, 9820, 9824. In addition, the district court
found that SynQor had failed to rebut Mr. Groves’s testi-
mony or to otherwise present evidence that Astec bus
convertors supplied to Juniper were sold (imported) in the
United States. J.A. 23. As such, the district court found
that Juniper did not directly infringe SynQor’s asserted
SYNQOR, INC.   v. ARTESYN TECHNOLOGIES, INC.              7



patents during the period subsequent to the entry of the
permanent injunction.
    We agree with the district court. First, we defer to
the district court’s determinations about the credibility of
the evidence produced by Astec’s witness, especially in
consideration that SynQor offered no compelling reasons
to the contrary. Senju Pharm. Co. v. Lupin Ltd., 780 F.3d
1337, 1351 (Fed. Cir. 2015) (“Ordinarily, and absent
compelling reason otherwise, an appellate court defers to
such credibility determinations.”). Second, we find no
evidence in the record that Juniper shipped Astec bus
converters to the United States. To the contrary, the
record reflects that both Astec and Juniper took reasona-
ble steps to ensure that bus converters supplied by Astec
to Juniper did not enter the U.S. market.
     The burden to prove infringement rests with the pa-
tentee who must prove infringement by a preponderance
of the evidence. Medtronic, Inc. v. Mirowski Family
Ventures, LLC, 134 S. Ct. 843, 846 (2014); Ferring, 764
F.3d at 1408. SynQor failed to meet that burden because
it failed to produce evidence that Juniper imported Astec
supplied bus convertors into the United States subse-
quent to the entry of the permanent injunction.
     Having resolved the underlying issue of direct in-
fringement in favor of Astec, the district court was correct
to determine that Astec did not engage in willful in-
fringement and that the case is not exceptional as to
Astec. We hold that the district court’s infringement
decision was not clearly erroneous. As a result, the dis-
trict court’s decision is affirmed.
                         AFFIRMED
                            COSTS
   Each party shall bear its own costs.